Citation Nr: 9901785	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-07 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for cyclothymic 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from October 1989 to October 1991.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1984 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for cyclothymia and post traumatic stress disorder 
(PTSD). 

The Board also notes that in the veteran's substantive 
appeal, dated February 23, 1995, he asserts an additional 
claim for an adjustment disorder.  Because that issue is not 
before the Board on this appeal, it is hereby referred to the 
RO for appropriate action. 


REMAND

The veteran was diagnosed with an adjustment disorder with 
depressed mood while in service and, since service, has been 
diagnosed with PTSD, cyclothymic disorder, adjustment 
disorder and alcohol abuse.  Bipolar disorder has also been 
diagnosed.

The veterans claims for cyclothymic disorder and PTSD 
require further development.  The veteran has indicated that 
application was made for Social Security benefits, but there 
is no indication that relevant files have been sought.  There 
also is an indication that the veteran has received treatment 
at various times since 1994 at a VA mental health clinic.  
However, it is not clear that all relevant records in those 
regards have been obtained and associated with the claims 
file.  The United States Court of Veteran's Appeals (Court) 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

While the veteran served in the Persian Gulf conflict, it is 
conceded that he did not serve in combat.  The veteran 
provided a summary of his stressors in a letter of January 
1997 and provided further elaboration at his hearing before 
the RO that same month.  There is no indication that United 
States Armed Forces Center for Research of Unit Records was 
ever contacted to verify the claimed stressors.  The veteran 
has been diagnosed with PTSD in 1994 and 1995.  More 
recently, in April 1998, a VA examiner regarded the veterans 
claimed stressor as inadequate and PTSD was not diagnosed. 

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in- 
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  Credible supporting evidence of a 
noncombat stressor may be obtained from service records or 
other sources.  Moreau, supra.  However, the Court has held 
that the regulatory requirement for credible supporting 
evidence means that the appellants testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Moreover, the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997) altered the analysis in connection with claims for 
service connection for PTSD.  Significantly, the Court points 
out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
(would evoke ... in almost anyone) 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on almost everyone.  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all VA mental 
health treatment records since July 1994 
(not already in the claims folder) and 
associate them with the claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  

The RO should also obtain from the Social 
Security Administration any records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

If the search for any such records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The RO should review the file and 
prepare a summary of all the claimed 
stressors, including those set forth in 
his correspondence dated January 15, 1997 
and at his hearing in January 1997.  This 
summary and a copy of the veterans DD 
214 and all associated service documents 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(ASCRUR) at the appropriate address.  The 
ASCRUR should be provided with a copy of 
any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veterans alleged 
stressors.  The ASCRUR should also be 
requested to furnish the unit history for 
the unit the veteran was assigned to 
while in the Persian Gulf.

3.  Following the receipt of a response 
from the ASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  If, and only if, any stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the presence of PTSD.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
include psychological testing including 
PTSD sub scales.  

Regarding the claim for PTSD, the RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. 

Any report of examination should be typed 
and include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1997), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

5.  Thereafter, the claims file should be 
referred to a VA psychiatrist or 
appropriate specialist.  The examiner is 
requested to review the claims folder, 
including the service medical records.  
Based on this review, the examiner is 
requested to offer an opinion as to what 
is the proper diagnosis of any mental 
condition suffered by the veteran and 
whether it is as least as likely as not 
that such mental condition is 
etiologically related to, and/or has been 
aggravated by, the veterans service.  If 
the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
incomplete compliance with the 
instructions provided abov e, appropriate 
action should be taken.  Thereafter, the 
RO should readjudicate the issues of 
entitlement to service connection for 
cyclothymic disorder and PTSD.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
